SHEPARD, Justice.
This is a companion case to that of Smith v. State, 94 Idaho 469, 491 P.2d 733, 1971. The petitioner herein is the same as in the earlier Smith case and the substance of this appeal is the same and is principally governed by the earlier Smith case. This appeal also results from a denial of a petition for post conviction relief and the petitioner is serving a sentence for burglary in the Nevada State Prison. The only distinguishing facet in the petition herein is that the petitioner seeks relief from a judgment and a conviction of uttering a check without funds entered October 24, 1952 following a plea of guilty.
The opinion of the earlier Smith case governs herein insofar as the issue of mootness is concerned. Petitioner herein contends that the record does not affirmatively show that he was properly advised of his right to counsel prior to the entry of his plea of guilty. It is apparent from the record that the petitioner obtained full advisement of his rights in the district court, prior to the time at which he pled guilty to the information. The record clearly states that the petitioner was informed of his right to he represented by counsel and that upon questioning by the court the petitioner stated that he understood his right to have counsel, to have his case heard in Fremont County and to have a trial by jury, but that he did not desire to exercise any of his said rights and that he desired to enter a plea of guilty. The record herein is not the “silent record” which has justified and required the reversal of sentences in those cases contended by the petitioner to be controlling herein.
The order of the trial court denying the petition for post conviction relief is affirmed.
Counsel for petitioner is allowed attorney’s fee in the amount of Seven Hundred Fifty ($750.00) Dollars.
McQUADE, C. J., McFADDEN and DONALDSON, JJ„ and MAYNARD, District Judge, concur.